Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 1 of 20 PageID #: 409




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

     EARL D. SMITH,                                    )
                                                       )
                                 Plaintiff,            )
                                                       )
                         v.                            )      No. 1:19-cv-04096-JMS-MJD
                                                       )
     DENIS MCDONOUGH, Secretary, Veterans              )
     Administration, and BRIAN HANCOCK,                )
                                                       )
                                 Defendants.           )

                                               ORDER

         Pro se Plaintiff Earl Smith initiated this lawsuit against Robert Wilkie, the Secretary of the

 Veterans Administration ("VA"), and Brian Hancock, the Director of the Richard L. Roudebush

 VA Medical Center in Indianapolis ("Roudebush VAMC"), 1 alleging discrimination under Title

 VII of the Civil Rights Act of 1964 ("Title VII"), the Age Discrimination in Employment Act (the

 "ADEA"), and the Americans with Disabilities Act ("the ADA") stemming from his employment

 at Roudebush VAMC. [Filing No. 7-1.] After screening the Second Amended Complaint, the

 Court determined that only Mr. Smith's discrimination claims under Title VII, the ADEA, and the

 ADA 2 should proceed. [Filing No. 8.] The VA has filed a Motion for Summary Judgment, [Filing



 1
   Precisely who Mr. Smith intends to sue in this lawsuit is not clear. In his initial Complaint, Mr.
 Smith listed Robert Wilkie, the then-Secretary of the VA as the only Defendant. [Filing No. 1.]
 In his First Amended Complaint and Second Amended Complaint, Mr. Smith listed Mr. Wilkie
 and Mr. Hancock as Defendants. [Filing No. 5; Filing No. 9.] Both Mr. Wilkie and Mr. Hancock
 were served, but Mr. Hancock has not responded to the Second Amended Complaint, and the
 Assistant United States Attorney representing Mr. Wilkie filed an appearance only on behalf of
 Mr. Wilkie. [Filing No. 14.] However, in his Response to the pending Motion for Summary
 Judgment, Mr. Smith lists Denis McDonough, who has replaced Mr. Wilkie as the Secretary of
 the VA, as the only Defendant.
 2
  Because the alleged discrimination in this case occurred as part of a federal program, Mr. Smith's
 claim should have been brought pursuant to the Rehabilitation Act (the "RA"), and the Court will
                                                   1
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 2 of 20 PageID #: 410




 No. 39], and Mr. Smith has filed a Cross-Motion for Summary Judgment, [Filing No. 44], which

 are now ripe for the Court's decision.

                                                  I.
                                      STANDARD OF REVIEW

        A motion for summary judgment asks the Court to find that a trial is unnecessary because

 there is no genuine dispute as to any material fact and, instead, the movant is entitled to judgment

 as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes clear,

 whether a party asserts that a fact is undisputed or genuinely disputed, the party must support the

 asserted fact by citing to particular parts of the record, including depositions, documents, or

 affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the

 materials cited do not establish the absence or presence of a genuine dispute or that the adverse

 party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

 Affidavits or declarations must be made on personal knowledge, set out facts that would be

 admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

 Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant's factual assertion

 can result in the movant's fact being considered undisputed, and potentially in the grant of

 summary judgment. Fed. R. Civ. P. 56(e).

        In deciding a motion for summary judgment, the Court need only consider disputed facts

 that are material to the decision. A disputed fact is material if it might affect the outcome of the

 suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941-42 (7th Cir. 2016). In other

 words, while there may be facts that are in dispute, summary judgment is appropriate if those facts



 refer to Mr. Smith's claims related to his disabilities as being brough pursuant to the RA. See
 Kurowski v. Shinseki, 557 F. App'x 549, 552 (7th Cir. 2014) (applying the RA to a discrimination
 claim against the VA, and noting that the same substantive standards apply to claims brought under
 the RA and claims under the ADA).
                                                  2
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 3 of 20 PageID #: 411




 are not outcome-determinative. Montgomery v. Am. Airlines Inc., 626 F.3d 382, 389 (7th Cir.

 2010). Fact disputes that are irrelevant to the legal question will not be considered. Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

        On summary judgment, a party must show the Court what evidence it has that would

 convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814 F.3d 890, 896

 (7th Cir. 2016). The moving party is entitled to summary judgment if no reasonable fact-finder

 could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir.

 2009). The Court views the record in the light most favorable to the non-moving party and draws

 all reasonable inferences in that party's favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th

 Cir. 2018). It cannot weigh evidence or make credibility determinations on summary judgment

 because those tasks are left to the fact-finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir.

 2014). The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh

 Circuit Court of Appeals has repeatedly assured the district courts that they are not required to

 "scour every inch of the record" for evidence that is potentially relevant to the summary judgment

 motion before them. Grant v. Trs. of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017). Any doubt

 as to the existence of a genuine issue for trial is resolved against the moving party. Ponsetti v. GE

 Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).

                                              II.
                                       STATEMENT OF FACTS

        In support of its Motion, the VA submitted eight exhibits, which it summarized with a list

 of undisputed facts. [Filing No. 35; Filing No. 36.] Mr. Smith does not dispute any of the facts or

 evidence presented by the VA; in fact, he adopts the statement of facts and evidence as his own.

 [Filing No. 44 at 1.] Mr. Smith states that "Defendant has presented to the court undisputed facts




                                                  3
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 4 of 20 PageID #: 412




 that support my claim to possibly overlook, that these undisputed facts are in my favor." [Filing

 No. 44 at 2.]

        A. The Parties

                 1. Roudebush VAMC

        Roudebush VAMC is a hospital in the Indiana VA system, and is located in Indianapolis.

 [Filing No. 39 at 3.] Roudebush VAMC participates in a Compensated Work Therapy ("CWT")

 program, which helps disabled veterans by providing job training and rehabilitation services.

 [Filing No. 35-1 at 20; Filing No. 35-1 at 83.]

                 2. Earl Smith

        Earl Smith is a 68 or 69 year old year old African-American male, and he suffers from

 recurring conjunctivitis, cataracts that required surgery, and clinical depression. [Filing No. 9 at

 5 (listing birth year as 1952); Filing No. 35-1 at 73-79.] Mr. Smith started at Roudebush VAMC

 in 2002 as part of the CWT program. [Filing No. 35-1 at 20.] He became a full-time employee

 with Roudebush VAMC in 2005, working as a Program Support Assistant for Supply Inventory

 Management Services, ("SIMS"). 3       [Filing No. 35-1 at 44.]       Mr. Smith's duties included

 coordinating the distribution of hospital supplies and devices, and keeping the time "for almost 40

 other employees for that particular unit." [Filing No. 35-1 at 45.]

        In 2011, in response to an Equal Employment Opportunity Commission complaint, the VA

 changed Mr. Smith's job title to Medical Supply Clerk, and he received a corresponding pay

 increase. [Filing No. 35-1 at 50-52.] In November 2014, Mr. Smith "involuntarily resigned"

 because he felt that his work conditions were "intolerable." [Filing No. 35-1 at 40-41.]



 3
  At the time Mr. Smith started working in SIMS, the unit was called Supply Processing and
 Distribution. [Filing No. 35-1 at 42.] At some point during his employment, however, the unit
 was renamed to SIMS.
                                                   4
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 5 of 20 PageID #: 413




        B. Mr. Smith's Coworkers at Roudebush VAMC

                1. Ted Korupp

        Ted Korupp is a Caucasian male and "possibly in his forties, fifties." [Filing No. 35-1 at

 134-35.] At all times relevant to this case, Mr. Korupp was the Chief of Logistics at Roudebush

 VAMC, which was a position within the SIMS department, and oversaw the SIMS department at

 the time because the position of Chief of SIMS was vacant. [Filing No. 35-1 at 72.] Mr. Korupp

 never made any disparaging comments to Mr. Smith involving race, age, disability, or his

 previously filed EEOC Complaint. [Filing No. 35-1 at 135-36.]

                2. Teakila Thompson

        Teakila Thompson is an African-American female who Mr. Smith believes was around

 forty at the time of the events at issue. [Filing No. 35-1 at 99.] Ms. Thompson worked for

 Roudebush VAMC as a Lead Supply Technician from 2008 until 2011. [Filing No. 35-1 at 107-

 08.] During her time as Lead Supply Technician, Ms. Thompson was occasionally required to be

 on-call and work extended shifts and weekend shifts. [Filing No. 35-2 at 5-6.] In 2011, Ms.

 Thompson left her role as Lead Supply Technician for a position in "purchasing" at Roudebush

 VAMC. [Filing No. 35-1 at 107-08.] Ms. Thompson never made any remarks about Mr. Smith's

 race or disabilities, and she never made any disparaging remarks about his gender. [Filing No. 35-

 1 at 101.] Ms. Thompson would frequently say, "I hate old people," but she never directed those

 remarks to Mr. Smith. [Filing No. 35-1 at 101.]




                3. Leroy Dinkins




                                                   5
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 6 of 20 PageID #: 414




        Leroy Dinkins is an African-American male who is "approximately the same age" as Mr.

 Smith. [Filing No. 35-1 at 111.] Like Mr. Smith, Mr. Dinkins began his employment with

 Roudebush VAMC under the CWT program and eventually became a regular employee, working

 as a Medical Supply Aide. [Filing No. 35-1 at 59-60; Filing No. 36-1 at 2.] In 2011, Mr. Dinkins

 was promoted and replaced Ms. Thompson as Lead Supply Clerk, and he received an

 accompanying pay increase. [Filing No. 36-1 at 2.] In September 2012, Mr. Dinkins received

 another pay increase. [Filing No. 36-2 at 2.] Mr. Dinkins never made any disparaging remarks

 about Mr. Smith’s race, age, gender, or disability. [Filing No. 35-1 at 111.]

                4. Robin McKee

        Robin McKee is an African-American female who Mr. Smith believes to have been in her

 forties during the relevant time period. [Filing No. 35-1 at 87.] Ms. McKee was the immediate

 supervisor of all SIMS employees, including Mr. Smith, Ms. Thompson, and Mr. Dinkins. [Filing

 No. 35-1 at 70.] Ms. McKee never made any disparaging remarks to Mr. Smith about race, gender,

 or disabilities. [Filing No. 35-1 at 87-89.]

        C. Ms. Thompson's Tenure as Lead Supply Technician

        In the course of his timekeeping duties, Mr. Smith noticed that Ms. Thompson would leave

 early and arrive late without being required to use her leave time. [Filing No. 9 at 7.] Ms.

 Thompson did not conceal her arrival or departure times, and she would even say goodbye to Ms.

 McKee prior to leaving. [Filing No. 35-1 at 100.] Mr. Smith felt "paranoia" because Ms.

 Thompson knew that "he knew she was leaving early and arriving late," and he felt that her conduct

 was "discrimination against everybody in the department." [Filing No. 35-1 at 103-104.] Mr.

 Smith talked to Ms. McKee about Ms. Thompson's comings and goings, and Ms. McKee informed

 Mr. Smith that Ms. Thompson was being "accommodated." [Filing No. 35-1 at 104.] Ms.



                                                  6
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 7 of 20 PageID #: 415




 Thompson was given permission by a supervisor to work a modified schedule for childcare

 purposes without having to use any type of leave. [Filing No. 35-4 at 4.]

        D. Mr. Dinkins' Promotion to Lead Supply Technician

        In "the middle of 2011," Mr. Korupp announced in a staff meeting that Ms. Thompson

 would be leaving her position and that the Lead Supply Technician position would be open for

 anyone to apply. [Filing No. 35-1 at 114.] Mr. Korupp was responsible for the final decision

 regarding who would replace Ms. Thompson. [Filing No. 35-1 at 115.] However, Mr. Smith

 "heard [Ms. Thompson] tell [Mr.] Korupp" to select Mr. Dinkins for the promotion, and Ms. Mckee

 "went along with it." [Filing No. 35-1 at 115.] Mr. Smith believed that Mr. Dinkins and Ms.

 Thompson "hung out together" and were part of a "clique." [Filing No. 35-1 at 115.] After Ms.

 Thompson left the Lead Supply Technician role, Mr. Smith noticed through his timekeeping duties

 that Mr. Dinkins was acting as the Lead Supply Technician because Mr. Dinkins was on call and

 working weekend shifts. [Filing No. 35-1 at 116-118.]

        E. This Lawsuit

        Mr. Smith initiated this lawsuit on October 2, 2019. [Filing No. 1.] After two rounds of

 screening, Mr. Smith filed his Second Amended Complaint on January 29, 2020. [Filing No. 9.]

 The Court determined that Mr. Smith's "claims for discrimination under Title VII, the ADA, and

 the ADEA" could proceed. [Filing No. 12 at 2.] On April 9, 2021, the VA filed a Motion for

 Summary Judgment, [Filing No. 35], Mr. Smith filed a Response and Cross-Motion for Summary

 Judgment (Mr. Smith's "Response/Cross-Motion"), [Filing No. 44], and the VA filed a Reply in

 Support of its Motion, which also responds to Mr. Smith's Motion, (the "VA's Reply/Response"),

 [Filing No. 45]. Mr. Smith filed a "memoranda to support [his] response to [the VA's] motion for




                                                 7
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 8 of 20 PageID #: 416




 summary judgment," which the Court construes as a reply in support of his Motion. [Filing No.

 47.]

                                           III.
                          THE VA'S MOTION FOR SUMMARY JUDGMENT

        The VA argues that Mr. Smith's allegations that Mr. Dinkins was given a higher pay grade

 or was paid more than Mr. Smith in 2011 for the same work are demonstrably false. [Filing No.

 39 at 12.] It argues that their personnel records demonstrate that Mr. Smith was paid more than

 Mr. Dinkins until September 2012, and even though Mr. Dinkins's pay grade was increased at that

 time, Mr. Dinkins "still earned thousands of dollars less per year than Mr. Smith." [Filing No. 39

 at 12 (citing Filing No. 36-2 and Filing No. 35-6).] The VA further argues that even if Mr. Dinkins

 was paid more than Mr. Smith, they were not performing the same job. [Filing No. 39 at 12-13.]

 It notes that Mr. Dinkins was the Lead Supply Technician and was required to work weekends and

 extended shifts, while Mr. Smith was not the Lead Supply Technician and was not required to

 work weekends or extended shifts. [Filing No. 39 at 13.] The VA argues that to the extent Mr.

 Smith bases his claims on Mr. Dinkins's promotion to Lead Supply Technician, those claims fail

 because Mr. Dinkins is also African-American and is "approximately the same age" as Mr. Smith.

 [Filing No. 39 at 14 (quoting Filing No. 35-1).] Moreover, the VA argues that some of Mr. Smith's

 alleged disabilities arose only after Mr. Dinkins's promotion, and that his other alleged disabilities

 have not been diagnosed by any medical professionals and do not impose a "'substantial' limitation

 in his daily life." [Filing No. 39 at 16.] In any event, the VA argues, under the RA, Mr. Smith

 "must show that he was subjected to discrimination 'solely by reason of . . . his disability,'" but he

 has not and cannot produce any evidence that his alleged disabilities played any role in Mr.

 Dinkins's promotion to the Lead Supply Technician role. [Filing No. 39 at 16.]




                                                   8
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 9 of 20 PageID #: 417




        As for Mr. Smith's claims based on Ms. Thompson's work, the VA argues that Mr. Smith

 admitted that Ms. Thompson's schedule "didn't impact him." [Filing No. 39 at 18 (quoting Filing

 No. 35-1) (alterations omitted).] It argues that to the extent her late arrivals and early departures

 caused Mr. Smith "paranoia," that feeling "does not entitle him to sue the VA." [Filing No. 39 at

 18.] Regardless, the VA argues, Ms. Thompson's schedule was not based on discrimination and

 was instead expressly approved by the Assistant Chief to allow Ms. Thompson to attend to her

 childcare responsibilities. [Filing No. 39 at 18.] The VA also notes that Ms. Thompson is African-

 American, "so there is no basis for Mr. Smith's allegations of race discrimination." [Filing No. 39

 at 19.] Finally, to the extent Mr. Smith intends to base his age discrimination claim on Ms.

 Thompson's alleged comments that she "hates old people," the VA argues that her "comments are

 completely divorced from Mr. Smith's allegations in the [C]omplaint, which are about Ms.

 Thompson's schedule." [Filing No. 39 at 19.] Moreover, it argues, the idea that Ms. Thompson

 harbored some sort of animus against old people, which led to discrimination against Mr. Smith,

 is undercut by Mr. Smith's assertion that Ms. Thompson recommended Mr. Dinkins for the Lead

 Supply Technician because Mr. Dinkins is approximately the same age as Mr. Smith. [Filing No.

 39 at 20.]

        Mr. Smith's Response/Cross-Motion is two pages. [Filing No. 44.] In his Response/Cross-

 Motion, he "adopt[s] and incorporat[es] by reference [the VA's] designated evidence . . . and

 Statement of Undisputed Facts," in support of his Response. [Filing No. 44 at 1.] Mr. Smith

 argues that the VA "has presented to the court undisputed facts that support [his] claim." [Filing

 No. 44 at 2.] He contends that the VA asks the Court to overlook undisputed facts that favor him

 and that by doing so, the VA has made a decision on its motion a question of law. [Filing No. 44

 at 2.] Finally, he argues that the VA's Motion is not signed. [Filing No. 44 at 2]



                                                  9
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 10 of 20 PageID #: 418




         In its Reply/Response, the VA argues that Mr. Smith "does not challenge any of the facts

  set forth" in its Statement of Material Facts Not in Dispute. [Filing No. 45 at 1.] Accordingly, the

  VA argues, Mr. Smith has waived any right to challenge the veracity of those facts and the Court

  should accept them as true. [Filing No. 45 at 2.] Finally, the VA notes that its Motion for Summary

  Judgment is signed by its counsel. [Filing No. 45 at 2.]

         In his Reply, Mr. Smith clarifies that he wishes to adopt the VA's facts and evidence as his

  own. [Filing No. 47 at 1.] He argues that the facts do not support the VA's position, and contends

  that the VA fails to state that the facts "are undisputed to support [his] claim," and by failing to do

  so "is suggesting a decision on its motion is only a question of law." [Filing No. 47 at 2.]

         A. Legal Framework

         As a general proposition, "the singular question that matters in a discrimination case is:

  Whether the evidence would permit a reasonable factfinder to conclude that the plaintiff's race,

  ethnicity, sex, religion, or other proscribed factor caused the discharge or other adverse

  employment action." McDaniel v. Progress Rail Locomotive, Inc., 940 F.3d 360, 368 (7th Cir.

  2019) (quoting Johnson v. Advocate Health & Hospitals Corp., 892 F.3d 887, 894 (7th Cir. 2018);

  Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016)).

         In adopting the singular question, Ortiz dispensed with the old "direct- and indirect-

  framework" as it relates to the "proposition that evidence must be sorted into different piles, labeled

  'direct' and 'indirect.'" 834 F.3d at 766. However, the Seventh Circuit has not entirely done away

  with separate tests or methods to analyze discrimination cases, and it has stated that "the well-

  known and oft-used McDonnell Douglas framework for evaluating discrimination remains an

  efficient way to organize, present, and assess evidence in discrimination cases." Johnson, 892

  F.3d at 894. See also McDaniel, 940 F.3d at 368.



                                                    10
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 11 of 20 PageID #: 419




         Under the McDonnell Douglas framework, "the plaintiff must show evidence that '(1) [he]

  is a member of a protected class, (2) [he] was meeting the defendant's legitimate expectations, (3)

  [he] suffered an adverse employment action, and (4) similarly situated employees who were not

  members of [his] protected class were treated more favorably.'" Skiba v. Ill. Cent. R.R. Co., 884

  F.3d 708, 720 (7th Cir. 2018) (quoting Carson v. Lake Cty., 865 F.3d 526, 533 (7th Cir. 2017)).

  "If the plaintiff meets each element of [his] prima facie case, 'the burden shifts to the defendant to

  articulate a legitimate, nondiscriminatory reason for the adverse employment action, at which point

  the burden shifts back to the plaintiff to submit evidence that the employer's explanation is

  pretextual.'" Id. at 719–20 (quoting Carson, 865 F.3d at 533).

         B. Gender/Sex Discrimination Under Title VII

         To the extent that Mr. Smith initially asserted a claim for gender/sex discrimination, 4

  [Filing No. 9 at 5], he has abandoned that claim, [Filing No. 35-2 at 2 (Interrogatory No. 3: "Why

  do you believe you were subjected to discrimination during your employment at [the] Roudebush

  VAMC on the basis of gender?” A: "I am not claiming gender discrimination.")]. Therefore, the

  Court GRANTS the VA's Motion for Summary Judgment on Mr. Smith's Title VII gender/sex

  discrimination claim.

         C. Disability Discrimination Under the RA

         As noted above, the first element of a discrimination claim based on disability is that the

  plaintiff suffer from a disability. The RA defines "disability" as a "physical or mental impairment

  that constitutes or results in a substantial impediment to employment" or "the meaning given it in




  4
    In his Second Amended Complaint, Mr. Smith checked the box indicating that he intended to
  assert a "color gender/sex" claim, and he wrote in "Brown, Male." [Filing No. 9 at 5.] In light of
  Mr. Smith's response to the VA's interrogatories, it appears that by checking that box, Mr. Smith
  intended only to pursue a discrimination claim on the basis of race.
                                                   11
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 12 of 20 PageID #: 420




  [the ADA]." 29 U.S.C. § 705. The statutory definition of "disability" is not just a "physical or

  mental impairment that substantially limits one or more major life activities," but it also includes

  "a record of such an impairment" or "being regarded as having such an impairment." 42 U.S.C. §

  12102(1). To be "regarded as having such an impairment," the impairment may be an "actual or

  perceived physical or mental impairment whether or not the impairment limits or is perceived to

  limit a major life activity." 42 U.S.C. § 12102(3)(A).

         When asked to explain the bases for his discrimination claims based on disability, Mr.

  Smith listed the following disabilities: (1) clinical depression, dating back to July 1976; (2)

  conjunctivitis, dating back to 2012; and (3) cataracts, also dating back to 2012. [Filing No. 35-2

  at 6.] In addition, Mr. Smith stated that he "need[s] to apply compresses to my eyes frequently,

  partially blind from September 2012 to April of 2013." [Filing No. 35-2 at 6.]

         However, as the VA notes, Mr. Smith's claims stem from Ms. Thompson's time as Lead

  Supply Technician and Mr. Dinkins's promotion to Lead Supply Technician after Ms. Thompson's

  departure, all of which occurred prior to 2012. [Filing No. 35-2 at 5-6.] Accordingly, to the extent

  Mr. Smith's disability discrimination claims are based on his conjunctivitis or cataracts, those

  disabilities, assuming they are disabilities within the meaning of the RA, did not yet exist at the

  time of the challenged conduct.

         With respect to clinical depression, Mr. Smith's deposition testimony reveals that when he

  started in the CWT program, he was regarded as being disabled due to his clinical depression.

  [Filing No. 35-1 at 83-86.] As part of the CWT, Mr. Smith was required to meet with a psychiatric

  nurse, who was similar to a counselor. [Filing No. 35-1 at 84.] Mr. Smith met with the psychiatric

  nurse from 2002 until around "2008, 2009, 2010." [Filing No. 35-1 at 84.] Mr. Smith testified

  that when he became a "regular employee," he was no longer in the CWT program and it was no



                                                  12
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 13 of 20 PageID #: 421




  longer mandatory that he meet with a psychiatric nurse. [Filing No. 35-1 at 84-85.] In addition,

  when he was in the CWT Program, he was taking medication for his depression. [Filing No. 35-1

  at 89.]

            Accordingly, the Court finds that Mr. Smith was disabled as defined by the ADA and RA.

  In addition, the VA does not argue that Mr. Smith failed to meet its legitimate expectations, and it

  is undisputed that Mr. Dinkins was not disabled and that he was treated more favorably than Mr.

  Smith. Whether Mr. Smith suffered an adverse employment action, and determining precisely

  what actions alleged by Mr. Smith qualify as adverse employment actions, are not as straight

  forward. An adverse employment action is "a significant change in employment status, such as

  hiring, firing, failing to promote, reassignment with significantly different responsibility, or a

  decision causing a significant change in benefits," Lewis v. City of Chi., 496 F.3d 645, 653 (7th

  Cir. 2007), must "materially alter the terms or conditions of employment," Porter v. City of Chi.,

  700 F.3d 944, 954 (7th Cir. 2012), and must be "more disruptive than a mere inconvenience or an

  alteration of job responsibilities," Nagle v. Vill. of Calumet Park, 554 F.3d 1106, 1120 (7th Cir.

  2009).

            As the VA notes, Mr. Smith's allegations regarding Ms. Thompson's time as Lead Supply

  Technician do not identify any adverse employment actions. Prior to Ms. Thompson's departure

  from that role, Mr. Smith did not seek or desire a promotion, was not reassigned or tasked with

  different responsibilities, and the terms and conditions of his employment were not otherwise

  materially altered. His allegation that he suffered "paranoia" because of Ms. Thompson's modified

  schedule amounts to a mere inconvenience.

            Mr. Dinkins's work and promotion to the Lead Supply Technician position, on the other

  hand, presents a different scenario. Mr. Smith alleges that Mr. Dinkins was paid more than Mr.



                                                  13
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 14 of 20 PageID #: 422




  Smith despite doing the same work. The evidence clearly shows, however, that Mr. Dinkins was

  not paid more than Mr. Smith, and Mr. Smith testified that he and Mr. Dinkins did not have the

  same duties. [Compare Filing No. 35-6 (showing Mr. Smith's rate of pay as of July 2011) with

  Filing No. 36-1 (showing Mr. Dinkins's rate of pay as of November 2011); Filing No. 35-1 at 61

  (Mr. Smith testifying that he was not a supply technician and did not have the same duties as a

  supply technician).] Therefore, Mr. Smith's allegation that Mr. Dinkins was paid more for the

  same work is unsupported by the record and is not an adverse employment action.

          Mr. Smith also alleges that Mr. Dinkins was improperly promoted instead of him. It is not

  clear from the VA's briefing (and Mr. Smith's lack of briefing) whether the Lead Supply

  Technician role was open for all to apply, whether it should have been open for all to apply,

  whether Mr. Smith expressed an intention to apply, and whether Mr. Smith did in fact apply. In

  the interest of efficiency and pursuant to the summary judgment standard articulated above, the

  Court concludes that Mr. Smith has met his burden of demonstrating that he suffered an adverse

  employment action as it relates to Mr. Dinkins's promotion (and Mr. Smith's lack of promotion) to

  the Lead Supply Technician position. Accordingly, Mr. Smith has established a prima facie case

  of discrimination on the basis of disability, and the burden shifts to the VA to offer a legitimate,

  non-discriminatory reason for Mr. Dinkins's pay and promotion.

         The VA notes that Mr. Smith testified that both Ms. Thompson and Mr. Korupp believed

  that Mr. Dinkins was the correct choice to fill the vacant Lead Supply Technician position. [Filing

  No. 35-1 at 114; Filing No. 35-1 at 134.] The VA also notes that there is no indication that Ms.

  Thompson and Mr. Korupp recommended Mr. Dinkins because of some discriminatory animus.

  [Filing No. 39 at 16.] Accordingly, the VA has articulated legitimate, non-discriminatory reasons




                                                  14
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 15 of 20 PageID #: 423




  for Mr. Dinkins's promotion, and the burden shifts back to him to produce evidence that the VA's

  proffered reasons were pretextual for discrimination.

          Mr. Smith fails to offer any evidence of pretext. Instead, he relies on the VA's evidence,

  and he fails to direct the Court to pieces of the VA's evidence that show pretext. "[S]ummary

  judgment is the 'put up or shut up' moment in a lawsuit, when a party must show what evidence it

  has that would convince a trier of fact to accept its version of events." Johnson v. Cambridge

  Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003). The Court gave Mr. Smith the benefit of the doubt

  in finding that he established a prima facie case of discrimination on the basis of his disability.

  However, Mr. Dinkins offers no evidence of his own, and does not direct the Court to evidence

  presented by the VA that shows that the VA's reasons are pretextual. Accordingly, the VA's

  Motion for Summary Judgment is GRANTED as to Mr. Smith's claims for discrimination on the

  basis of disability.

          D. Race Discrimination Under Title VII

          The VA does not dispute that Mr. Smith is a member of the protected classes with respect

  to his race, nor does it contend that Mr. Smith was not meeting its legitimate expectations, [See

  Filing No. 39 at 14], and the Court the Court has already determined that Mr. Smith suffered an

  adverse employment action. Thus, the Court turns its attention to whether Mr. Smith has identified

  a similarly situated employee outside of his protected class who was treated more favorably than

  him. Based on his Amended Complaint, Mr. Smith contends that Mr. Dinkins and Ms. Thompson

  fit that mold.

          Mr. Smith admits that he, Mr. Dinkins, and Ms. Thompson are African-American. [Filing

  No. 35-1 at 111; Filing No. 35-4 at 1.] Thus, they are not outside of Mr. Smith's protected class

  of are therefore insufficient for Mr. Smith's race discrimination claim. Accordingly, Mr. Smith



                                                  15
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 16 of 20 PageID #: 424




  fails to establish a prima facie case of discrimination, and the Court GRANTS the VA's Motion

  as to that claim.

          E. Age Discrimination Under the ADEA

          As with his race discrimination claim, The VA does not dispute that Mr. Smith is a member

  of the protected classes with respect to his age, nor does it contend that Mr. Smith was not meeting

  its legitimate expectations, [See Filing No. 39 at 14], and the Court will again assume that Mr.

  Smith has presented evidence of an adverse employment action. The issue is again whether Mr.

  Dinkins and Ms. Thompson are similarly situated employees, outside of his protected class, who

  were treated more favorably than him.

          As for Mr. Dinkins, Mr. Smith admits that he and Mr. Dinkins are "approximately the same

  age." [Filing No. 39 at 8 (citing Filing No. 35-1 at 111 (Mr. Smith testifying at his deposition:

  "Q: What was [Mr. Dinkins's] race? A: He's African-American. Q: He was a man, of course. A:

  That's right. Q: How old was he approximately? A: Approximately the same age. At that time

  probably in his fifties.").] Accordingly, Mr. Dinkins is not outside of Mr. Smith's protected class

  with respect to age and cannot serve as a comparator for that claim.

          Ms. Thompson, on the other hand, "was probably in her forties." [Filing No. 35-1 at 87.]

  Although she is outside of Mr. Smith's protected class, she must still be similarly situated. For

  comparator employees to be "similarly situated" to a plaintiff, they "'must be directly comparable

  to the plaintiff in all material respects,' but they need not be identical in every conceivable way."

  Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012) (quoting Patterson v. Ind. Newspapers,

  Inc., 589 F.3d 357, 365-66 (7th Cir. 2009)). "Formal job titles and rank are not dispositive" as to

  whether employees are similarly situated. Rodgers v. White, 657 F.3d 511, 518 (7th Cir. 2011).

  In determining whether employees are similarly situated, courts "consider all relevant factors,"



                                                   16
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 17 of 20 PageID #: 425




  including whether the employees "held the same position, had the same supervisor, [were] subject

  to the same standards, and engaged in similar conduct." Alexander v. Casino Queen, Inc., 739

  F.3d 972, 981 (7th Cir. 2014).

         The undisputed evidence establishes the following: Ms. Thompson worked as the Lead

  Supply Technician in SIMS from 2008 through 2011. [Filing No. 35-1 at 107-08.] During that

  time, Mr. Smith worked as a Program Support Assistant for SIMS; he was not a supply technician.

  [Filing No. 35-1 at 44; Filing No. 35-1 at 61.] Ms. McKee supervised both Mr. Smith and Ms.

  Thompson, and Ms. Thompson was never Mr. Smith's supervisor. [Filing No. 25-1 at 103.]

  However, as Lead Supply Technician, Ms. Thompson's duties were different than the other supply

  technicians in SIMS. [Filing No. 35-2 at 5.] For example, the Lead Supply Technician alternated

  "being on call" with the supervisor, was on call during weekends, occasionally worked weekend

  shifts, and occasionally worked extended shifts up to ten hours. [Filing No. 35-2 at 5-6.]

  Generally, the Lead Supply Technician "was responsible for making sure the other supply

  technicians did their job." [Filing No. 35-1 at 61.] In addition, the Lead Supply Technician also

  served as an Operating Room technician until 2011. [Filing No. 35-1 at 64.] In that dual role, the

  Lead Supply Technician "would pull the surgery sets, they would pull the various instrument sets,

  for a particular procedure," as well as "stock[ing] units," cleaning, and sterilizing. [Filing No. 35-

  1 at 65.] Mr. Smith's duties, on the other hand, "were to coordinate the delivery of supplies

  throughout the hospital, monitor the use of the reusable equipment by patients throughout the

  hospital . . . . I would answer the phone taking orders for various supplies needed throughout the

  hospital. . . . I was the timekeeper and I kept the time for almost 40 other employees for that

  particular unit and I was the backup timekeeper for the surgery services or other units." [Filing

  No. 35-1 at 45.]



                                                   17
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 18 of 20 PageID #: 426




         These undisputed facts, when applied to the factors identified above, show that Mr. Smith

  and Ms. Thompson were not similarly situated. Although they had the same supervisor, the

  commonalities end there. Ms. Thompson was the Lead Supply Technician, and Mr. Smith was

  not a supply technician at all. In addition, their duties were markedly different with very little, if

  any, overlap. Although they may have worked together in the same unit, Mr. Smith's duties were

  primarily timekeeping and delivering equipment to the supply technicians. Finally, Ms. Thompson

  and Mr. Smith were subject to different standards. Ms. Thompson was required to be on call, to

  work weekends, and to work extended shifts. Mr. Smith was not. Accordingly, Mr. Smith and

  Ms. Thompson are not similarly situated such that she could serve as a comparator for his race and

  age related discrimination claims. Therefore, Mr. Smith cannot establish a prima facie case of age

  discrimination, and the VA's Motion is GRANTED as to that claim.

                                                   IV.
                          MR. SMITH'S MOTION FOR SUMMARY JUDGMENT

         As noted above, Mr. Smith does not present any evidence or argument in support of his

  Motion. [Filing No. 44.] Accordingly, for the reasons set forth above with respect to the VA's

  Motion, Mr. Smith's Motion for Summary Judgment is DENIED.

                                                   V.
                                             CONCLUSION

         Pro se complaints such as that filed by Mr. Smith are construed liberally and held "to a less

  stringent standard than formal pleadings drafted by lawyers." Perez v. Fenoglio, 792 F.3d 768,

  776 (7th Cir. 2015) (internal quotation omitted). However, pro se litigants are still required to

  provide direct or indirect evidence to support their claims. In response to the VA's Motion for

  Summary Judgment, Mr. Smith incorporated the VA's statement of facts and merely concluded

  that the facts support his viewpoint. Even viewing the facts in the light most favorable to Mr.



                                                   18
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 19 of 20 PageID #: 427




  Smith, the Court concludes that he has failed to establish a genuine issue of material fact

  concerning his discrimination claims.

         Therefore, the VA's Motion for Summary Judgment, [35], is GRANTED, and Mr. Smith's

  Cross-Motion for Summary Judgment, [44], is DENIED. In addition, the same rationale for

  dismissal discussed in this connection with the VA's Motion for Summary Judgment would apply

  to the claim(s) against Mr. Hancock. Mr. Smith shall have through August 30, 2021, in which to

  SHOW CAUSE why any claim(s) against Mr. Hancock should not be sua sponte dismissed

  without prejudice for the same reasons the claims the VA are being dismissed. See Fed. R. Civ.

  P. 56(f) (allowing court to grant summary judgment to a nonmovant after giving notice and an

  opportunity to respond); Pactiv Corp. v. Rupert, 724 F.3d 999, 1001 (7th Cir. 2013) ("Many

  decision in this circuit hold that a district judge must notify the litigants and invite the submission

  of evidence and legal arguments, before resolving a case on a ground the parties have bypassed or

  using a procedure they did not propose."). The Court will direct the issuance of final judgment

  after the claim(s) against Mr. Hancock is resolved.




              Date: 7/29/2021




                                                    19
Case 1:19-cv-04096-JMS-MJD Document 48 Filed 07/29/21 Page 20 of 20 PageID #: 428




 Distribution via ECF only to all counsel of record



 Distribution via United States Mail to:

 Earl D. Smith
 2144 N. Kitley Ave.
 Indianapolis, IN 46219




                                               20
